DETAILED ACTION
Applicant’s amendments to the claims, filed 8/30/2021, were received. Claims 1, 2, 4, 6, and 9 were amended. Claim 11 was added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of Group I, Species A-2 and B-1, claims 1, 2, 4, 5, 6, and 9 in the reply filed on 8/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 7, 8, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions/embodiments, there being no allowable generic or linking claim.





Claim Interpretation (1)
Claim limitation “position adjustment assembly” in claim 4 has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because claim 4 explicitly recites that the “position adjustment assembly” corresponds to a “drive shaft member”, and thus does not meet the 3-prong analysis (see MPEP 2181(I)). However, please note that generic placeholder “assembly” does not exempt the claim limitation from invoking 35 U.S.C. 112(f).
	
Claim limitation “substrate coating apparatus” in claim 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “apparatus” coupled with functional language “substrate coating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “apparatus” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 11 has/have been interpreted to refer to “a slot die”, corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 19, lines 19-21).

	
Claim Interpretation (2)
	The ordinary artisan would reasonably understand that the limitation “the height direction” in claim 2, line 5, refers to “the height direction of the cavity” recited in the previous clause in claim 2 (line 3).


	The ordinary artisan would reasonably understand the limitation “first width” in claim 2 to refer to the width of the cavity, since the identifier “first” in the limitation “first width” is explicitly associated with the cavity in claim 1, lines 5-6.

Claim Objections
The previous objections to claims 1 and 9 are withdrawn since the claims were amended.

Claim Rejections - 35 USC § 112
The previous rejection under 35 U.S.C. 112(b) is withdrawn since claim 4 was amended.

Claims 2, 4, and 5-6 (as being dependent on claim 2) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 2 recites “a length of the second width” in line 5. This limitation is indefinite since it is unclear whether “a length” refers to the constant length of the second width recited previously in claim 2, or a different dimension. The limitation will be interpreted as “the length of the second width” for clarity.

Claim 4 recites “the position adjustment assembly” on Pg. 2, line 4. There is lack of antecedent basis for this limitation in the claim since claim 4 depends on claims 1 and 2, and claims 1 and 2 do not previously recite a “a position adjustment assembly. The limitation will be interpreted as “a position adjustment assembly” for clarity.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  

Claim 11 recites, in part, “The slot die of claim 1, wherein a plurality of variable profile measurement detectors included in a substrate coating apparatus are configured to measure a cross-sectional profile of the ink coated on the substrate; wherein a controller connected to the slot die, and the plurality of variable profile measurement detectors are configured to control an operation of the slot die based on a comparison result between the cross-sectional profile and a reference profile”.
It is unclear from the phrasing in the recitation if “a substrate coating apparatus” refers to the claimed slot die or a different component. The recitation will be interpreted with the slot die 

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi (JP 2009-273997, see English translation, already of record) in view of Lang (US 20110086164, already of record).
	Regarding claim 1, Izumi teaches a slot die 10 (see for example Figs. 1-3) comprising: 
a plate 12 (first body) extended in a first direction (i.e., along L3) having a manifold 15 (cavity) configured to accommodate ink supplied from outside, wherein the manifold 15 (cavity) is elongated in the first direction with a height and a first width (para 0021-0024; see for example Figs. 1-3); 
a plate 11 (second) body having a length corresponding to the plate 12 (first body) (para 0021-0024; see for example Figs. 1-3); 
a plurality of blocks 21b-e (variable manifolds) disposed in the manifold 15 (cavity) in the first direction, wherein each of the blocks 21b-e has a movement block, and the movement block is configured to reciprocate in a height direction (i.e., along Da) 
a plurality of manifold drivers 24 disposed at one side of the plate 12 (first body) and connected to the plurality of blocks 21a-e (variable manifolds) to allow the plurality of blocks 21b-e (variable manifolds) to reciprocate, respectively (para 0022-0024; see for example Fig. 3); and
a slit 16 (discharge port) coupled to the first space, extended in the height direction (i.e., along D2, D-a) of the manifold 15 (cavity), and formed in at least one of the plates 11, 12, wherein 
each of the plurality of blocks 21b-e (variable manifolds) is independently driven according to a state of the ink coated on the substrate, and a change of a position of the movement block 21b-e in the height direction (i.e., along Da) of the manifold 15 (cavity) adjusts a partial discharge amount of the ink discharged from the slit 16 (discharge port) by changing a partial volume of the manifold 15 (cavity) of the first space (para 0022-0024; see for example Fig. 3). 

	Izumi does not explicitly teach that the plate 12 (first body) has a length corresponding to a width of the substrate.
However, Lang teaches that it is well known to provide a die body length corresponding to the width dimension of the substrate, for the benefit of depositing layers over the substrate or portions thereof (para 0044; see for example Fig. 3). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate 12 (first body) of Izumi to correspond to the width of the substrate, as taught by Lang, for the benefit of depositing layers over the substrate or portions thereof.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi (JP 2009-273997, see English translation, already of record) in view of Lang (US 20110086164, already of record) as applied to claim 1 above, and in further view of Joos (US 20120027942, already of record).
	Regarding claim 9, Izumi does not explicitly teach a shim plate between the plate 12 (first body) and the plate 11 (second body).
However, Joos teaches a shim plate 20 disposed between a first body 11 and a second body 12 and having one or more channels 23 (slits) which communicate with a cavity 13 and open in a direction toward a slot 19 (discharge port), for the benefit of maintaining uniformity of the fluid while traveling through the slot 19 (discharge port) (para 0042; see for example Figs. 1 and 2). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a shim plate .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi (JP 2009-273997, see English translation, already of record) in view of Lang (US 20110086164, already of record) as applied to claim 1 above, and in further view of Loukusa (US 20150224700).
	Regarding claim 11, Izumi does not explicitly teach measurement detectors or the claimed controller.
	However, Loukusa teaches a variable profile measurement sensor (detector) included with a slot die 10 configured to measure a thickness (cross-sectional profile) of the ink coated on the web (substrate); wherein a controller 300 connected to the slot die 10, and the variable profile measurement sensor (detector) is configured to control an operation of the slot die 10 based on a comparison result between the thickness (cross-sectional profile) and a reference profile; the controller 300 is configured to automatically calculate a partial error amount between the thickness (cross-sectional profile) and the reference profile and adjust a partial discharge amount of the ink discharged from the slot die 10 at a present interval based on the partial error amount calculated at the preset interval, for the benefit of matching a pre-selected cross-web profile (para 0074-0076; see for example Figs. 1A,B, 4 and 6).
	Loukusa does not explicitly teach plural sensors for measuring the ink thickness (cross-sectional profile of the ink). However, the duplication of parts, without any new or In re Harza, 124 USPQ 378 (CCPA 1960 and MPEP § 2144.04). (Applicant’s specification further discloses that the number of measurement detectors may be “one or more” and varied (Spec., Pg. 19, lines 21-23; Pg. 20, lines 14-17)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a controller and thickness sensors with the apparatus of Izumi to carry out the claimed operation, as taught by Loukusa, for the benefit of matching a pre-selected cross-web profile.

Allowable Subject Matter
Claim 2 and claims 5-6 (as being dependent on claim 2) would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The cited prior art of record whether alone or in combination, fails to teach or fairly suggest, in the context of claims 1 and 2, wherein the movement block disposed in the cavity reciprocates in the height direction of the cavity while abutting against an inner wall of the cavity and has a constant length of a second width, which is normal to the height direction, and the length of the second width corresponds to the first width.
Izumi (JP 2009-273997, see English translation), the closest cited prior art of record, fails to teach the invention of the combination of claims 1 and 2, since Izumi does not disclose the structural design of movement blocks 21 having either a constant 
Support for the allowable subject matter can be found in Fig. 3 of Applicant’s Drawings and the description thereof.

Claim 4, as being dependent on claim 2, would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/30/2021 regarding claim 1 have been fully considered but they are not persuasive.

	Applicant argues on Pg. 2 of Remarks that the limitation “position adjustment assembly” should not invoke interpretation under 35 U.S.C. 112(f) since the Texas district court found that “handle assembly” does not invoke interpretation under 35 U.S.C. 112(f).
	In response, the Examiner respectfully disagrees. As shown below, the Texas district court found that “handle assembly” did not invoke interpretation under 35 U.S.C. 112(f) due to the term “handle” used in the expression (please see excerpt from court decision below). 


    PNG
    media_image1.png
    739
    1159
    media_image1.png
    Greyscale














	Applicant argues on Pgs. 4-5 of Remarks that Izumi fails to teach the cavity is elongated in the first direction with a height and a first width, the movement block is configured to reciprocate in a height direction of the cavity, or a discharge port extended in the height direction of the cavity.
	In response, the Examiner respectfully disagrees. As an initial matter, the slot die of Izumi is oriented in the manner shown below (see copied Fig. 1 of Izumi). In addition to the drawing reference numbers indicating orientation of slot die 10, the orientation is further evidenced by Izumi’s reference to plates 11 and 12 as “upper plate” and “lower plate”, respectively (para 0021).
[AltContent: oval][AltContent: oval]












	In claim 1, a “height direction” is merely interpreted as referring to a vertical direction. Movement blocks 21 are considered to move in a height direction since Izumi teaches that the blocks can move “up and down” (para 0024) in the direction of gaps Da-e (para 0022). As mentioned in the Office action above, Izumi also shows that the slit 16 extends vertically (i.e., height direction) to form gap “D2”. It is noted that the term “extended” is a broad term and merely refers to the reach or existence of an object over a distance, and does not refer to the longest dimension. Thus, Izumi is deemed to meet the limitations in claim 1 recited above.



	In response, the Examiner respectfully disagrees. It is maintained that the movement blocks 21 in Izumi move in the vertical direction (i.e., “height direction”, “up and down”). Thus, Izumi and Lang are considered to meet the limitations of the claimed invention recited in independent claim 1 for the reasons mentioned above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717